DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detachably attachable support and exercise system (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities.  Correction is required.  See MPEP § 608.01(b).
Line 1, “system that for providing” should read --system for providing--
Line 2, “motion includes” should read --motion and includes--
Line 5, “from the weights” should read --from weights--
Line 5, “in the traditional” should read --in traditional--

The disclosure is objected to because of the following informalities: 
Page 7, line 142, “rotatable pulleys 5” should read --rotatable pulleys 6--
Page 8, lines 153-154, “said constant force spring module 7” should read --said constant force resistance spring module 7.1--
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to recite or define “a detachably attachable support and exercise system” as recited in claim 3 (see drawing objection above and 35 U.S.C. 112(b) rejection below).
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
With regards to claim 1:
Lines 2-3, “comprises plurality of support means” should read --comprises a plurality of support means--
Line 3, “said primary frame assembly to provide” should read --said primary frame assembly and configured to provide--
Line 4, “when user” should read --when a user--
Line 9, “comprises plurality of arms” should read --comprises a plurality of arms--
Line 12, “said vertical modules further comprises equidistantly” should read --each of said at least two vertical modules further comprises an equidistantly--
Line 13, “are useful to” should read --configured to--
Line 14, “comprising plurality of rotatable pulleys” should read --comprising a plurality of rotatable pulleys--
Lines 16-17, “said constant force resistance apparatus” should read --said at least one constant force resistance apparatus--
Line 21, “the detachable attachment of at least one” should read --detachable attachment of the at least one--
Line 24, “the cable” should read --the at least one exercise cable--
Lines 25-26, “that enables a user” should read --configured to enable the user--
Line 26, both instances of “the cable” should read --the at least one exercise cable--
Line 27, “the cable” should read --the at least one exercise cable--
Line 28, “said constant force spring module” should read --said constant force resistance spring module--

With regards to claim 2:
Line 1, “where in” should read --wherein--
Line 2, “is vertically detachably” should read --is configured to be vertically detachably--
Line 3, “the primary collapsible frame assembly” should read --the primary frame assembly--

With regards to claim 3:
Lines 2-3, “that is useful for full body workouts” should read --that is configured to be used for full body workouts--

With regards to claim 4:
Lines 1-2, “said constant force resistance spring” should read --said constant force resistance spring module--
Line 2, “said constant force resistance apparatus” should read --said at least one constant force resistance apparatus--
Line 2, “has a capability” should read --is configured to--

With regards to claim 5:
Lines 1-2, “said constant force resistance apparatus” should read --said at least one constant force resistance apparatus--
Line 2, “is detachably attachable” should read --is configured to be detachably attachable--

With regards to claim 6:
Line 2, “is detachably attachable” should read --is configured to be detachably attachable--

With regards to claim 7:
Line 2, “is detachably attachable” should read --is configured to be detachably attachable--
Line 2, “said diagonally extended arms” should read --said plurality of arms-- for consistency of claim language

With regards to claim 8:
Line 2, “to front end” should read --to a front end--

With regards to claim 9:
Lines 1-2, “said preacher curl bench” should read --said preacher curl bench module--
Line 2, “to back end” should read --to a back end--

With regards to claim 10:
Lines 1-2, “said preacher curl bench” should read --said preacher curl bench module--
Line 2, “according to the user’s convenience” should be deleted

With regards to claim 11:
Line 2, “are installed to provide” should read --are configured to provide-- (see 35 U.S.C. 112(b) rejection below)
Line 3, “of user” should read --of the user--

With regards to claim 12:
Lines 1-2, “said constant force resistance springs are” should read --said constant force resistance spring module is configured to be--
Line 2, “in the form of a flat sheet” should read --to form a flat sheet--
Line 2, “and are stored” should read --and is configured to be stored--

With regards to claim 13:
Line 5, “proximal and distal end” should read --proximal and distal ends--
Line 6, “detachably attaching said distal end of said exercise cable” should read --said distal end of said exercise cable is detachably attachable--
Line 7, “said constant force resistance apparatus” should read --said at least one constant force resistance apparatus--
Line 8, “detachably attaching said proximal end of said exercise cable” should read --said proximal end of said exercise cable is detachably attachable--

With regards to claim 14:
Line 1, “A method of installing portable” should read --A method of installing a portable--
Line 3, “attaching bench assembly” should read --attaching a bench assembly--
Line 5, “to front end” should read --to a front end--
Line 7, “to back end” should read --to a back end--
Line 9, “attaching base support frame assembly” should read --attaching a base support frame assembly--
Line 17, “proximal and distal end” should read --proximal and distal ends--
Line 18, “detachable attaching said distal end of said exercise cable” should read --said distal end of said exercise cable is detachably attached--
Line 19, “said constant force resistance apparatus” should read --said at least one constant force resistance apparatus--
Line 20, “detachably attaching said proximal end of said exercise cable” should read --said proximal end of said exercise cable is detachably attached--
Line 24, “the equipment system” should read --the portable collapsible fitness equipment system--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations of “a plurality of support means” of claim 1 and “a leg support means” of claims 1 and 14 invoke 35 U.S.C. 112(f) as the limitations have not been modified by sufficient structure. However, it appears that the claim language merely uses the term support means to refer to the respective support elements as disclosed and illustrated for the invention. Therefore, the Examiner suggests amending the claim language respectively to --a plurality of supports-- and --a leg support-- to avoid interpretation under 35 U.S.C. 112(f).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detachably attachable support and exercise system (claim 3, see 35 U.S.C. 112(b) rejection below); at least one constant force resistance apparatus (claims 13 and 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The at least one constant force resistance apparatus of claims 13 and 14 has been interpreted to cover the corresponding structure of “a constant force resistance spring module 7.1 and a supporting reel module 7.2”, as defined on page 7 line 144 through page 8 line 145 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following limitations have been determined to not invoke 35 U.S.C. 112(f):
Claim 1, “at least two vertical modules” of lines 10-11 does not invoke 35 U.S.C. 112(f), as the limitation is modified by sufficient structure in lines 12-13 as comprising “equidistantly arranged plurality of holder components,” and appears to be referring to a generic structure of vertical supports or vertical members.
Claim 1, “at least one constant force resistance apparatus” of line 16 does not invoke 35 U.S.C. 112(f), as the limitation is modified by sufficient structure in lines 17-18 as comprising “a constant force resistance spring module and a supporting reel module,” where the terms “spring” and “reel” connote sufficient structure.
Claim 1, “a linking apparatus” of line 18 does not invoke 35 U.S.C. 112(f), as this limitation appears to be referring to a generic structure of a link.
Claim 1, “a preacher curl bench
Claim 13, “the constant force resistance spring module” of lines 11 and 13 do not invoke 35 U.S.C. 112(f), as the term “spring” connotes sufficient structure.
Claim 13, “the linking apparatus” of line 6 does not invoke 35 U.S.C. 112(f), as this limitation appears to be referring to a generic structure of a link.
Claim 14, “the linking apparatus” of line 18 does not invoke 35 U.S.C. 112(f), as this limitation appears to be referring to a generic structure of a link.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “a detachably attachable support and exercise system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not recite or define the structure or structures that constitute the detachably attachable support and exercise system as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the horizontal base of said base support frame assembly” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The Examiner 
Claim 1 recites the limitation “the exercise barbell” in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to read --an exercise barbell-- to overcome this rejection.
Claim 1 recites the limitation “the exterior end of said constant force resistance spring module” in line 18. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to read --an exterior end of said constant force resistance spring module-- to overcome this rejection.
Claim 11 recites the limitation “a plurality of said constant force resistance apparatus” in lines 1-2. It is unclear if this limitation includes the previously claimed “at least one constant force resistance apparatus” of claim 1. Should this be the case, the Examiner suggests amending lines 1-2 of claim 11 to read --said at least one constant force resistance apparatus comprises a plurality of constant force resistance apparatuses--.
Claim 13 recites the limitation “said secondary frame assemblies” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim, as claim 13 is an independent claim and no secondary frame assemblies have been previously recited. It is further unclear if there is a first or primary frame assembly required for the invention, or if there are other missing structural elements required for to carry out the method of the claim.
Claim 13 recites the limitation “the linking apparatus of said constant force resistance apparatus installed on said secondary frame assembly” in lines 6-7. There is insufficient antecedent basis for the limitations of the linking apparatus and said secondary frame assembly, as no linking apparatus has been previously recited in the claim and there are multiple secondary 
Claim 13 recites the limitation “through the pulleys to force apparatus” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Specifically, no pulleys have been previously recited in the claim, and it is unclear if the recited force apparatus is equivalent to the previously recited at least one constant force resistance apparatus in line 3, or if this limitation is intended to be materially different. Furthermore, it appears that there are missing structural relationships between the various recited elements, as it is unclear how the claimed pulleys are structurally related to the secondary frame assemblies.
Claim 13 recites the limitation “the force apparatus” in line 10. It is unclear if this limitation is referring to the force apparatus as recited in line 9, see rejection above, or if this limitation is referring to the at least one constant force resistance apparatus as recited in line 3.
Claim 13 recites the limitation “the exterior end of the constant force resistance spring module” in line 11. There is insufficient antecedent basis for the limitations of the exterior end and the constant force resistance spring module in the claim. It is further unclear if the recited constant force resistance spring module is part of the at least one constant force resistance apparatus, or a materially different structure.
Claim 13 recites the limitation “said distal end is connected to the linking apparatus” in lines 11-12. It is unclear if this limitation is referring to the previously recited distal end of the exercise cable of line 5, or a distal end of the constant force resistance spring module that has not yet been claimed.
Claim 14 recites the limitation “the upper horizontal part of primary frame assembly” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner 
Claim 14 recites the limitation “the leg support means” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to read --a leg support means-- to overcome this rejection.
Claim 14 recites the limitation “the preacher curl bench” in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to read --a preacher curl bench-- to overcome this rejection.
Claim 14 recites the limitation “said secondary frame assemblies” in lines 13-14. It is unclear if this limitation is referring to each of the at least one secondary frame assemblies attached to each end of the base support frame assembly, or to one of the at least one secondary frame assemblies attached to each of end of the base support frame assembly.
Claim 14 recites the limitation “the lower part of said secondary frame assemblies” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim, as no lower part of the at least one secondary frame assembly attached to each end of the base support frame assembly has been previously claimed. Additionally, it is unclear which of the at least one secondary frame assemblies attached to each of end of the base support frame assembly this limitation is referring to
Claim 14 recites the limitation “the linking apparatus” in line 18. There is insufficient antecedent basis for this limitation in the claim, as no linking apparatus has been previously recited in the claim. The Examiner suggests amending the claim language to read --a linking apparatus-- to overcome this rejection.
Claim 14 recites the limitation “said secondary frame assembly” in line 19. It is unclear which of the at least one secondary frame assemblies attached to each of end of the base support frame assembly this limitation is referring to.
Claim 14 recites the limitation “the pulleys” in line 20. It is unclear if this limitation is referring to the at least one pulley attached to the lower part of the secondary frame assemblies, or one of the at least one pulley attached to each end of the base support frame assembly.
Claim 14 recites the limitation of “the exercise barbell” in line 21. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to read --an exercise barbell-- to overcome this rejection.
Claim 14 recites the limitation “the holder components of the base support frame assembly” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to read --holder components of the base support frame assembly-- to overcome this rejection.
Claim 14 recites the limitation “repeating the above step for detachably attaching the exercise cable to the other side of the equipment system” in lines 23-24. It is unclear as to which of the recited steps a) through h) this limitation is referring to. Additionally, there is insufficient antecedent basis for the limitation of “the other side of the equipment system”, as no sides of the portable collapsible fitness equipment system have been previously claimed.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose a portable collapsible fitness equipment system in combination with all of the structural and functional limitations, and further comprising a primary frame assembly comprising a plurality of support means, a bench assembly comprising an adjustable seat portion and a back-supporting portion, a base support frame assembly comprising a plurality of arms, a horizontal base, and at least two vertical modules each comprising a plurality of holder components for an exercise barbell, a plurality of rotatable pulleys detachably attachable to the horizontal base of the base support frame assembly, at least one constant force resistance apparatus comprising a constant force resistance spring module and a supporting reel module, an exterior end of the constant force resistance spring module comprising a linking apparatus, a secondary frame assembly comprising a plurality of slots configured to enable the detachable attachment of the at least one constant force resistance apparatus, at least one exercise cable having a proximal end attached to a gripping device and a distal end connected to the linking apparatus of the constant force resistance spring module, a leg support means, and a preacher curl bench module, or a method of installing the same.
The closest prior art of record includes Dibble et al. (Us Patent No. 7815552), Silberman et al. (US Patent No. 4369966), and Dalebout et al. (US Patent No. 7537552).
Dibble et al. teaches an exercise device comprising a primary frame assembly comprising a plurality of support means (116, 122), a bench assembly (108) comprising an adjustable seat 
	Silberman et al. teaches a foldable exercise apparatus comprising a primary frame assembly comprising a plurality of support means (120, 202, 203), a bench assembly comprising an adjustable seat portion and a back-supporting portion (224, 226), a base support frame assembly comprising a plurality of arms (108), a horizontal base (110), and at least two vertical members (102) each comprising a holder component (124) for holding an exercise barbell (B), a leg support means (270), and a preacher curl bench module (241). Silberman et al. does not teach a plurality of rotatable pulleys detachably attachable to the horizontal base of the base support frame assembly, at least one constant force resistance apparatus comprising a constant force resistance spring module, a supporting reel module, and a linking apparatus, a secondary frame assembly comprising a plurality of slots to enable the detachable attachment of the at least one constant force resistance apparatus, or at least one exercise cable.


Examiner’s Comment
No prior art rejection or indication of allowable subject matter has been made with respect to claims 13 and 14, as the indefiniteness of the claim renders the scope of the claim unascertainable with a high degree of uncertainty.  "When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.”  See MPEP § 2173.06.
With respect to independent claim 13, the Examiner notes that the indefiniteness of the claim renders the scope of the claim unascertainable specifically with respect to what structures are included within the claim to carry out the claimed method. However, the Examiner cites the following prior arts that each contain methods of providing constant force resistance through a range of motion for exercising for Applicant’s reference: Lull et al. (US Publication No. 20020077230), Colosky et al. (US Publication No. 20020025891), Harbaugh et al. (US .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784